Broyles, J.
1. The certificate of the trial judge shows that he gave no instructions to the jury outside of his written charge, except to read sections 1052, 1053, and 1054 of the Penal Code of 1910. It is no failure to comply with a request to charge the jury in writing for the judge, instead of copying into his charge the sections of the code which he submits to the jury, to read these sections verbatim from the code itself. Burns v. State, 89 Ga. 527 (15 S. E. 748); Walker v. State, 8 Ga. App. 214 (2), 216 (68 S. E. 873).
2. The evidence authorized the verdict, and there was no error in refusing a new trial.. Judgment affirmed.